United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 04-2374
                                     ___________

Diane Tuttle,                          *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Southern District of Iowa.
Jo Anne B. Barnhart, Commissioner of * [Unpublished]
the Social Security Administration,    *
                                       *
             Appellee.                 *
                                  ___________

                              Submitted: March 14, 2005
                                 Filed: March 17, 2005
                                  ___________

Before WOLLMAN, MURPHY, and BENTON, Circuit Judges.
                         ___________

PER CURIAM.

      Diane Tuttle appeals the district court’s1 order affirming the denial of disability
insurance benefits. In her July 2000 application, Tuttle alleged disability since
December 1999 from deteriorating lumbar discs. Following a March 2002 hearing,
where a vocational expert (VE) testified, an administrative law judge (ALJ) found
that Tuttle had severe degenerative disc disease and obesity, but her impairments
alone or combined were not of listing-level severity; that her testimony was not

      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.
entirely credible; and that her residual functional capacity (RFC) did not prevent her
from performing either her past relevant work as a receptionist or a full range of
unskilled sedentary jobs, as confirmed by the VE’s response to a hypothetical the ALJ
had posed. After the Appeals Council denied review, the district court affirmed.
Having carefully reviewed the record, see Cunningham v. Apfel, 222 F.3d 496, 500
(8th Cir. 2000) (standard of review), we affirm.

       We reject Tuttle’s challenges to the ALJ’s credibility findings. First, the ALJ
properly discredited Tuttle based on her failure to comply with recommended
treatment: while Tuttle may not have been able to swim year round and was not
specifically told to do so, her testimony suggested that she made a half-hearted effort
to swim during the summer and that she made no effort at all to do home exercises
as directed. Cf. Eichelberger v. Barnhart, 390 F.3d 584, 590 (8th Cir. 2004) (ALJ
properly discredited claimant in part based on her cancellation of several physical
therapy appointments, i.e., failure to comply with prescribed treatment). Second,
evidence indicating a lack of motivation to work may be used as a credibility factor
so long as it is not a dispositive one. See Ramirez v. Barnhart, 292 F.3d 576, 581 n.
4 (8th Cir. 2002). Third, while the ALJ did not discuss all the credibility factors
announced in Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984), her thorough
summary of the medical evidence and Tuttle’s testimony, and her acknowledgment
of the Polaski factors, indicates she considered them as required. See Eichelberger,
390 F.3d at 590 (ALJ need not discuss each Polaski factor so long as he
acknowledges and considers them). Finally, while the ALJ referenced an argument
Tuttle raised about the RFC findings of a consulting physician, it is unclear whether
the ALJ was using the physician’s comments about weight loss as a basis to discredit
Tuttle. Nevertheless, because the ALJ gave several other valid reasons for finding
Tuttle not entirely credible, we defer to the ALJ’s credibility determination. See
Guilliams v. Barnhart, 393 F.3d 798, 801 (8th Cir. 2005).




                                         -2-
        Tuttle also contends that the ALJ did not properly assess her RFC, and should
have adopted the RFC findings of her long-term treating physician, Dr. Alan Fisher.
We disagree. Dr. Fisher did not explain (and we find nothing in the record to
support) many of the limitations he listed, e.g., the need to avoid fumes and noise, and
limitations in overhead reaching and gross manipulation; and Dr. Fisher linked all of
the listed limitations to “chronic lumbar syndrome” and “failed . . . injections.” The
extent of the back-related limitations Dr. Fisher imposed is also inconsistent with the
diagnostic test results and relatively mild examination findings. See Shontos v.
Barnhart, 328 F.3d 418, 426 (8th Cir. 2003) (treating physician’s opinion is entitled
to controlling weight if it is supported by acceptable clinical and diagnostic data and
consistent with other substantial evidence in record); Eichelberger, 390 F.3d at 591
(some medical evidence must support RFC determination). Contrary to Tuttle’s
assertions on appeal, her response to a question the ALJ posed about Dr. Fisher
reasonably supported that Dr. Fisher had based his findings primarily on Tuttle’s
reports; the ALJ was not required to contact Dr. Fisher for clarification, as the
medical records, consultative examination, and Tuttle’s testimony and statements
provided a sufficient basis for determining her RFC, see Stormo v. Barnhart, 377 F.3d
801, 806 (8th Cir. 2004) (ALJ need not seek additional clarifying statements from
treating physicians unless crucial issue is undeveloped); and the ALJ did not adopt
the RFC findings of the Social Security Administration reviewing physicians, who
placed fewer limitations on Tuttle than did the ALJ. In summary, because the ALJ
incorporated parts of the findings of Drs. Grinbergs and Fisher, considered the
medical evidence, and properly discounted Tuttle’s subjective complaints, the ALJ’s
RFC findings are supported by substantial evidence. See id. at 807 (in determining
RFC, ALJ must consider medical records, observations of treating physicians and
others, and claimant’s description of her limitations).

      Accordingly, we affirm.
                     ______________________________



                                          -3-